DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed December 11, 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 8-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masifilo US 2016/0309944 in view of Hall US 3,041,960 and in further view of Mauntel US 1,168,092.
Regarding claims 1-3, 5, 21, Masifilo teaches a filter assembly comprising: a basket having a bottom wall and side walls extending upwardly therefrom forming an open top and an interior thereof [Figures 1& 2, 0024-0029]. The filter assembly does not expressly comprises a 
Masifilo teaches a cover detachable over the open top of the basket to enclose the interior [Figures 1& 2, 0024-0029]. The claim states the interior of the basket is “for holding an infusible material”, however, “infusible material” is only positively recited in the preamble and therefore only has antecedent basis in the preamble. The preamble is not necessary to breathe life into the positively recited claim limitation and does not provide any structural limitation to the claim. Thus, “for holding the infusible material” recited in the body of the claim is deemed as intended use and does not result in a structural limitation for the claim. Moreover, Masifilo is capable of preforming performing the claimed functions. 
Masifilo does not expressly recite at least one removable filter screen assembly. 
Hall teaches a filter assembly comprising at least one removable filter screen assembly on the sidewall of the filter basket. Hall teaches each disk is held in place by a “Z-clip which grips the periphery of the disk and is pressed into position in a suitable opening in the wall of the body. This preferred method of fastening the filter units has been found to impart strength and rigidity needed to withstand the rough handling…[and] the device contains no hard-to-clean areas where 
One would have been motivated to modify the invention of Masifilo by substituting the filter screen assembly with a removable filter screen assembly since Masifilo teaches that cleaning is a concern [0034] and Hall teaches a removable filter screen assembly prevents hard to clean areas (col. 3, lines 5-10). 
The prior art does not expressly recite a handle pivotally coupled to a portion of the basket as claimed. 
Masifilo does not expressly disclose the handle as presently claimed; however, Masifilo does disclose [0025] “The function of the two mating hemi-sphere 2, 3 design is that it allows the apparatus 1 to be opened, closed, filled with kava root 8, and emptied quickly, simply effectively. The inventor recognizes that the two hemisphere apparatus 1 design depicted in FIG. 1 is not critical to the function of the apparatus 1 and that the function of opening, closing, filling, and emptying the apparatus 1 could be achieved through a multitude of designs which would be known to those skilled in the art, including, but not limited to a hinged latching hatch opening in the apparatus”. Thus, the use of a hinged latching handle would have been obvious to one of ordinary skill.  

Regarding claims 8 and 9, claim 1 is applied as stated above. Masifilo further states the apparatus design is not critical and could include a hole in the apparatus with at plug in it [0025]. While Masifilo does not expressly teach the bottom wall as claimed, aesthetic design changes would have been a matter of choice and obvious to one of ordinary skill in the art based on the desired design (2144.04).
	
Claims 22 and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masifilo US 2016/0309944 in view of Hall US 3,041,960.
Regarding claims 22, 26, 27, 30, 31 Masifilo teaches a filter assembly comprising: a basket having a bottom wall forming an open interior and a cover detachable over the open top of the basket to enclose the interior [Figures 1& 2, 0024-0029]. Masifilo does not expressly disclose the basket as presently claimed; however, Masifilo does disclose [0025] “The function of the two mating hemi-sphere 2, 3 design is that it allows the apparatus 1 to be opened, closed, filled with kava root 8, and emptied quickly, simply effectively. The inventor recognizes that the two hemisphere apparatus 1 design depicted in FIG. 1 is not critical to the function of the apparatus 1 and that the function of opening, closing, filling, and emptying the apparatus 1 could be achieved through a multitude of designs which would be known to those skilled in the art”. Thus, absent evidence relating to criticality of shape, the specific configuration/shape (claims 26, 27) would have been a matter of choice which a person of ordinary skill in the art would have found obvious based on the desired design (see MPEP 2144.04 IV B). 
Masifilo does not expressly recite at least one removable filter screen assembly. 
Hall teaches a filter assembly comprising at least one removable filter screen assembly coupled to a filter basket. Hall teaches each disk is held in place by a “Z-clip which grips the periphery of the disk and is pressed into position in a suitable opening in the wall of the body. This preferred method of fastening the filter units has been found to impart strength and ridigity needed to withstand the rough handling…[and] the device contains no hard-to-clean areas where coffee sediment or residue could accumulate over a period of time” (col. 3, lines 5-10). As Hall teaches, “each disk is held in place by a circular Z-clip which grips the periphery of the disk”, it is clear that the interior area of the Z-clip which contacts the periphery of the disk is a “frame” having a screen disposed therein. Hall further states the exterior of the Z-clip is pressed into the opening of the body and considering Figure 4 which shows the exterior surface of the Z-clip on 
One would have been motivated to modify the invention of Masifilo by substituting the filter screen assembly with a removable filter screen assembly since Masifilo teaches that cleaning is a concern [0034] and Hall teaches a removable filter screen assembly prevents hard to clean areas (col. 3, lines 5-10). 
Regarding claim 25, claim 22 is applied as stated above. Masifilo discloses wherein the top cover is planar (see Figure 1).
Regarding claims 28, 29, 32, claim 22 is applied as stated above. Masifilo states the apparatus design is not critical and could include a hole in the apparatus with at plug in it (non-porous) [0025]. While Masifilo does not expressly teach the bottom wall as claimed, aesthetic design changes would have been a matter of choice and obvious to one of ordinary skill in the art (2144.04).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masifilo US 2016/0309944 in view of Hall US 3,041,960 and in further view of Mauntel US 1,168,092.
Regarding claims 23 and 24, modified Masifilo is applied as stated above. 
Masifilo does not expressly disclose the handle as presently claimed; however, Masifilo does disclose [0025] “The function of the two mating hemi-sphere 2, 3 design is that it allows the apparatus 1 to be opened, closed, filled with kava root 8, and emptied quickly, simply effectively. The inventor recognizes that the two hemisphere apparatus 1 design depicted in FIG. 
Alternatively, Mauntel discloses a perforated container (“coffee or tea percolator”, page 2, line 3) comprising a handle pivotally coupled to a portion of the basket at a first end of the handle, the handle comprising a latch at the first end that is configured to secure the cover against the open top of the basket via a pivoting motion of the handle. Given the broadest reasonable interpretation of “latch” and Mauntel’s teaching of, “The free end portions of the arms 3 are curved inwardly towards each other as seen at 8 to provide resilient stops upon which and upon the remaining portions of the arms 3, a pair of bearings 9 formed on the opposite side edges of a cover plate 10 are slidably mounted, this plate 10 preferably having a cylindrical enlargement 11 on its lower side which fits snugly within the upper end of the container 1. By this construction, the cover is normally held in closed position” (page 1, lines 75-85); the inwardly curved arm portions of Mauntel, which joins the cover to the arm, is considered a latch. One would have been motivated to modify the invention of Masifilo by adding a handle as taught by Mauntel, to secure the lid to the container.

Claim 1-3, 21-27, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch US 8,079,301 in view of Hall US 3,041,960.
Regarding claims 1-3, 22, 26-27, 30, 31 Birch teaches a filter assembly comprising a basket having a bottom wall and a wall forming an open top and an interior of the basket for holding material (Figures; col. 1, lines 25-45); 
a cover detachable over the open top of the basket to enclose the interior (Figure 2; col. 20-25); 
a handle pivotally coupled to the side wall of the basket at a first end of the handle, the handle comprising a latch at the first end that is configured to secure the cover against the open top of the basket via a pivoting motion of the handle (Figure 5; col. 2, lines 40-55). 
Birch does not expressly teach the filter assembly to comprise a front wall, back wall, and a pair of planar side walls; however, absent evidence relating to criticality of design, the specific configuration/design shape would have been a matter of choice which a person of ordinary skill in the art would have found obvious based on the desired design and the design of the claimed filter assembly would not be patentably distinguishable from the prior art (see MPEP 2144.04). 
Birch does not expressly recite at least one removable filter screen assembly. 
Hall teaches a filter assembly comprising at least one removable filter screen assembly on the sidewall of the filter basket. Hall teaches each disk is held in place by a “Z-clip which grips the periphery of the disk and is pressed into position in a suitable opening in the wall of the body. This preferred method of fastening the filter units has been found to impart strength and rigidity needed to withstand the rough handling…[and] the device contains no hard-to-clean areas where coffee sediment or residue could accumulate over a period of time” (col. 3, lines 5-10).  As Hall teaches, “each disk is held in place by a circular Z-clip which grips the periphery of the disk”, it is clear that the interior area of the Z-clip which contacts the periphery of the disk is a “frame” having a screen disposed therein. Hall further states the exterior of the Z-clip is pressed into the 
One would have been motivated to modify the invention of Birch by substituting the filter screen assembly with a removable filter screen assembly, as taught by Hall, to ensure the filter can be thoroughly cleaned.  
Regarding claim 21, claim 1 is applied as stated above. Birch further teaches wherein the handle defines a second end that is pivotally coupled to the basket on a sidewall opposite where the first end is pivotally coupled to the basket (Figure 5; col. 2, lines 25-35).
Regarding claim 23, claim 22 is applied as stated above. Birch further teaches wherein the filter assembly comprises a handle pivotally coupled to a portion of the basket, the handle comprising a latch that is configured to secure the cover against the basket via a pivoting motion of the handle (Figure 5; col. 2, lines 25-55).
Regarding claim 24, claim 23 is applied as stated above. Birch further teaches wherein the handle defines a first end (Fig.5-55) and an opposing second end (Fig. 5-43), each of the first and second ends being pivotally coupled to the basket (Fig. 5-53 and 5-51). While Birch does not expressly disclose coupling to a first and second side wall, the specific design of the basket would have been a matter of choice which a person of ordinary skill in the art would have found obvious and the design of the claimed filter assembly would not be patentably distinguishable from the prior art (see MPEP 2144.04). 
Regarding claim 25, claim 22 is applied as stated above. Birch further teaches wherein the top cover is planar (Figure 3).



Response to Arguments
Applicant's arguments filed March 11, 20221 have been fully considered but they are not persuasive. 
With respect to applicant’s “(1)” argument, given the broadness of the claimed “basket” and “cover”, the top and bottom hemispheres of Masifilo meet the present claim limitations, as clearly identified in the rejection.  
With respect to applicant’s “(2)” argument, Masifilo does not expressly disclose planar walls; however, Masifilo teaches, [0025] “The inventor recognizes that the two hemisphere apparatus 1 design depicted in FIG. 1 is not critical to the function of the apparatus” Thus, to modify the invention by changing the design of the apparatus would have been obvious to one of ordinary skill in the art based on the desired design and the design of the claimed filter assembly would not be patentably distinguishable from the prior art (see MPEP 2144.04). Furthermore, as stated in the rejection above. Masifilo discloses vertical planar sidewall on the inner surface and [0029] teaches, “the shape of the apparatus 1 could also be a geodesic structure closely resembling a sphere” and would therefore comprise a structure having a front wall, back wall, and a pair of planar side walls. 
With respect to applicant’s “(3)” argument, Masifilo clearly teaches, [0025] “The inventor recognizes that the two hemisphere apparatus 1 design depicted in FIG. 1 is not critical to the function of the apparatus”. Masifilo explicitly states design is not critical and therefore suggest alternate designs.

	With respect to applicant’s “(5)” argument, applicant is reminded that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “significant aspects” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Applicant’s remarks pertaining to container size and manufacturing are not persuasive without a sufficient showing of evidence. 
With respect to arguments pertaining to the handle configuration, Masifilo clearly teaches. “that the function of opening, closing, filling, and emptying the apparatus 1 could be achieved through a multitude of designs which would be known to those skilled in the art, including, but not limited to a hinged latching hatch opening in the apparatus”. Thus, the use of a hinged latching handle would have been obvious to one of ordinary skill. Moreover, as discussed above, Mauntel provides a teaching disclosing the claimed handle attachment was known in the art and one of ordinary skill in the art would have been motivated to modify the invention of Masifilo by adding a handle, as taught by Mauntel, to secure the lid to the container and since it would have been obvious to a skilled artisan to substitute one known element for another to obtain predictable results.

With respect to argument pertaining to the bottom wall of the basket, again, Masifilo clearly teaches, [0025] “The inventor recognizes that the two hemisphere apparatus 1 design depicted in FIG. 1 is not critical to the function of the apparatus” and as stated in MPEP 2144.04, matters of design and shape do not support patentability without a showing of criticality. Thus, to modify the invention by changing the design of the apparatus would have been obvious to one of ordinary skill in the art based on the desired design and the design of the claimed filter assembly would not be patentably distinguishable from the prior art (see MPEP 2144.04).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            

/DONALD R SPAMER/            Primary Examiner, Art Unit 1799